                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,
            Plaintiff,

      vs.                                           No. 97-10026-02-JTM

ERIC D. PEARSON,
             Defendant.




                            MEMORANDUM AND ORDER


      The Clerk of the Court has removed previously-imposed restrictions on access to

the Instructions (Dkt. 166), and this document may now be acceessed and freely used

and cited by any person. Accordingly, the government’s Motion to Unseal (Dkt. 333) the

document is denied as moot.

      IT IS SO ORDERED this day of March, 2020.




                                       J. Thomas Marten
                                       J. Thomas Marten, Judge
si
2
